                                                                                           FILED
                                                                                   2021 Jul-15 PM 02:52
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION

CARLOS HAMMONDS,                            )
                                            )
       Petitioner,                          )
                                            )
v.                                          )   Case No. 5:21-cv-00064-LSC-SGC
                                            )
RHONDA CALLAWAY, Warden, et                 )
al.,                                        )
                                            )
       Respondents.                         )

                          MEMORANDUM OPINION

      Pro se petitioner Carlos Hammonds filed this action for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254, challenging his conviction and 20 year

sentence for first degree robbery. (Doc. 1). On June 17, 2021, the magistrate judge

entered a Report and Recommendation pursuant to 28 U.S.C. § 636(b),

recommending that habeas relief be denied and the petition dismissed with prejudice.

(Doc. 12). Although the magistrate judge advised Hammonds of his right to file

objections within 14 days, that time has expired with no objections having been filed.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the magistrate judge’s Report and Recommendation, the court

is of the opinion that the magistrate judge’s findings are due to be and are hereby

ADOPTED and the recommendation is ACCEPTED. Accordingly, the petition for

writ of habeas corpus is due to be DISMISSED WITH PREJUDICE. Further,
because the petition does not present issues that are debatable among jurists of

reason, a certificate of appealability is also due to be DENIED. See 28 U.S.C. §

2253(c); Slack v. McDaniel, 529 U.S. 473, 484-85 (2000); Rule 11(a), Rules

Governing § 2254 Proceedings. A separate Final Order will be entered.

      DONE and ORDERED on July 15, 2021.



                                           _____________________________
                                                   L. Scott Coogler
                                              United States District Judge
                                                                             160704




                                       2
